Qualifications framework for lifelong learning (debate)
The next item is the report by Mario Mantovani, on behalf of the Committee on Employment and Social Affairs, on the proposal for a recommendation of the European Parliament and of the Council on the establishment of the European Qualifications Framework for lifelong learning - C6-0294/2006 -
Member of the Commission. - Mr President, I would like to thank Mr Mantovani and I would like to express the Commission's thanks to him and to the responsible committees for their proactive engagement and supportive stance throughout the negotiations on the European Qualifications Framework (EQF) for lifelong learning.
This recommendation goes to the heart of what the EU is about: mobility, cooperation between countries, promoting prosperity and helping individual citizens. We propose the EQF because you, the European Parliament, and the Member States asked us to find ways of promoting mobility and lifelong learning, without which we cannot achieve the Lisbon goals. The EQF has been developed within the Education and Training 2010 work programme, the education dimension of the Lisbon Agenda.
The EQF seeks to overcome the barriers that remain to European workers and learners when they wish to change jobs or move to another country for work or for study. Too often, Europeans have difficulty in using their qualifications in another European country. Even in their own country they find their educational pathways blocked by poor integration of the different parts of their national education system.
The EQF will relate the countries' different national qualification systems to each other, acting as a translation device. It will thus make other countries' qualifications more readable and so enable individuals to move to another country if they wish to work or study.
At the national level it will - indeed it is already doing this - stimulate the development of national qualifications frameworks. Qualifications frameworks promote lifelong learning by, for example, making it easier for people to move between different types of education and training institutions, for example from vocational training to higher education.
I should acknowledge that the EQF is a technical, even complex instrument. It will be used mainly by experts and educational authorities, but it is for the benefit of the citizen.
What we are debating today is the product of a collective endeavour between the Commission, countries, social partners, education and training associations and other stakeholders. The EQF has very much been built on a consensus and we have sought to carry stakeholders with us throughout the process.
The EQF recommends that countries relate their qualification systems to the EQF by 2010 and ensure that individual national qualifications carry a reference to the appropriate EQF level by 2012. These dates were proposed by the Council and Parliament.
We have also been happy to agree to the insertion of a new recommendation on quality assurance proposed by Parliament, which we feel reinforces the importance of these principles.
We also agree to Parliament's proposal to include a reference to credit systems which recognises the rapid development and application of these components of qualifications frameworks.
We believe that Parliament and the Council have indeed improved the text. The approach adopted in the negotiations by the Parliament, Council and Commission reflects the consensus behind the EQF across Europe.
There is now a momentum behind the EQF; the great majority of countries recognise its potential for mobility and as a lifelong learning instrument.
A large majority are now developing a national qualifications framework related to the EQF, so this proposal is already having a major impact on Europe's education and training systems.
I hope you can agree to support this proposal at first reading so that it can formally be adopted by the Council in the coming weeks.
Mr President, Commissioner, ladies and gentlemen, I believe that tonight marks the beginning of a major project which Europe, the Member States and the regions and cities of the European Union have been waiting for for a long time, a goal that various stakeholders in the fields of education, employment, trade and the economy have been working towards for years, and something that society as a whole wants.
Tomorrow, with the approval of the European Qualifications Framework, we will lay the foundations for a better tomorrow, giving future generations a common point of reference for their cultural, educational and vocational engagement, training and of course employment.
In keeping with the Lisbon Strategy, the European Qualifications Framework represents a direct channel for improving links between schools, universities and the workplace, and between formal, informal and non-formal lifelong learning, ensuring transparency in the recognition of qualifications and certificates, both at national and sectoral level, and always within the European framework. Finally, it will strengthen cooperation between Member States in the sensitive area of comparing different systems.
This is the recurring theme which, in accordance with the Lisbon Strategy, has led us to assume the proper responsibility, with a choice that I am certain will promote growth, development and competitiveness in a Europe obliged to recognise social cohesion as one of its objectives.
It is a longstanding project, arising from the Bologna process as the system of accumulation and transfer of credits as an equivalent, before surfacing again at the Barcelona Summit system for vocational training. It was improved at Bergen in 2004, and again in the 2005 Council, which reiterated the need to adopt the current framework. An historic journey that clearly illustrates the ambition of European decision-makers to create a new instrument, considered by many as revolutionary, but necessary for the European integration process which we have been persuing for so many years.
I am convinced, Mr President, ladies and gentlemen, that this framework will not only encourage cross-border mobility, but will act as the driving force for the EU's internal mobility - if we think of students, workers, researchers and volunteers in general, and all those who need to move freely through Europe without causing panic or undue concern. You must remember the story of the Polish plumber, which terrified France: it was one of the main reasons why the French voted against the European Constitution in the referendum.
Well, the text we now have before us is the result of many months' work, of close collaboration with the Council representatives under the Portuguese Presidency, which immediately saw the importance of this ambitious project.
The Commission, in the person of Commissioner Figeľ, has kept a close eye on this process throughout, and it is thanks to this spirit of partnership that we were able to improve the text, inserting key concepts close to the heart of the Committee on Employment and Social Affairs. For this, I am extremely grateful to my colleagues, to the shadow rapporteurs - I see Mrs Castex, Mr Kusstatscher, the liberals - as well as Mr Mann and Mr Kasoulides, and all those who contributed to this. Thanks to their generous involvement and commitment, we were able to include the following concepts: social integration; the requirements of the labour market; personal development along different training paths; non-discrimination with the inclusion of disadvantaged persons; equal opportunities; respect for the principle of subsidiarity and the creation of coordination points within the Member States.
We also made sure that the recommendation was non-binding, even though it remains legislative in nature. Obviously this was not down to any weakness, but came more from a sense of responsibility and realism in order to encourage and promote the application of this instrument in those countries that need more time. In short, there is no doubt that it can be improved, but in this life everything can be improved. However, I am convinced that we have before us a text with a soul and a conscience.
It is my belief that the job of the European Parliament is to legislate in the real interests of citizens. Well, this is what we have done here. The approval of the text at first reading is evidence of this, partly thanks to Mr Gaľa on the Committee on Culture and Education, the Committee on Women's Rights and Gender Equality and the Committee on Industry, Research and Energy, which all made a positive contribution.
draftsman of the opinion of the Committee on Industry, Research and Energy. - (ES) Mr President, Commissioner, I would like to start by congratulating the rapporteur, because he has really tackled a subject that goes much further than we might imagine.
Really, in a globalised world, Europe and the various EU countries will be defined by the qualifications of their human resources. If we had to summarise in one pillar what it is that is going to enable Europe, and all the countries that make up Europe, to be competitive in this global world, it is the qualifications of the human resources, the citizens of Europe.
With this in mind, it is absolutely essential that lifelong education and training should be adapted to the demands of the labour market and constantly respond to them. If this is not the case, it will be impossible to compete.
We will also come up against the following paradox: people are getting older, but these older people are getting younger and potentially more active, yet they have insufficient resources to continue being productive and giving to society and finding fulfilment in the world of employment.
With this in mind, the first aspect is that lifelong training, based essentially on a technological dimension, which is what gives added value, should be a fundamental concern. There is, however, a second aspect, which concerns the future of Europe, and this is integrating these human resources into a competitive internal market, for which qualifications are needed that are recognised by all Member States, which will enable citizens from different countries to compete with each other based on training that is recognised by all.
Therefore, because it is necessary for individual development in such a competitive world and because it is necessary for the development of the internal market, this is a subject that has much greater importance than it is perhaps being given by being debated so late in the day.
Thank you, Mrs del Castillo, the evening debates are always the most interesting though.
draftsman of the opinion of the Committee on Culture and Education. - (SK) Firstly, I would like to thank the rapporteur, Mr Mantovani, for his work on the report on the European Qualifications Framework. We have been debating this subject in the European Parliament since spring 2006. As we know, a strong mandate for the European Qualifications Framework is an integral part of the Lisbon Strategy. It will serve as a translation device between different qualifications systems and their levels, and its implementation will result in greater transparency, comparability and portability of citizens' qualifications in individual Member States. In addition, the European Qualifications Framework will help international sectoral organisations to improve the links between their sectoral qualifications systems and national qualifications systems, thus helping to increase the mobility of workers and learners.
In accordance with the principle of subsidiarity, I express my support for the non-binding nature of the European Qualifications Framework in the Member States and for the creation of national qualifications systems in accordance with national legislation and practice. However, the European Qualifications Framework will become an effective instrument for recognition and comparability of qualifications at a European scale only if it is consistently implemented as a part of the lifelong learning systems in the EU Member States. Since the EQF is directly linked to the way in which citizens assert themselves on the labour market and affects the quality of vocational education and training, it can also be considered a relevant tool for boosting competitiveness.
on behalf of the PPE-DE Group. - (DE) Mr President, the European Qualifications Framework is the starting signal for the emancipation of vocational training at EU level, as it will enable vocational qualifications to be recognised throughout Europe, just as academic qualifications are. This takes time and requires a willingness to cooperate, coordinate and change mindsets. People who defend only what they know, and shy away from new experiences, should not be surprised to find that they lack mobility.
We need greater clarity. National training qualifications must be comparable, although this does not mean that they have to be standardised. I already called for this last year, in the EQF own-initiative report that I prepared for Parliament. A great deal has happened since then. Fears that Member States would lose powers have been allayed including in my country. Lifelong learning and the EQF were major milestones of the German Council Presidency, which was acknowledged as successful. Now it is full steam ahead with creating a national qualifications framework, which is not exactly easy, given Germany's federal structure and the autonomy of each Land.
I would like to thank Mario Mantovani on behalf of the PPE-DE Group for his tenacity in dealing with the Commission and the Council and for keeping everyone in the Groups who followed the EQF informed. I do hope that the report will be adopted in the first reading tomorrow.
From now on, there is a need for much discussion between trainers, teachers and training institutions, as we go into the details. I experienced this just yesterday in a meeting with vocational college teachers in Hesse. When ranking qualifications, for example, the German Master Craftsman or Tradesman Certificate belongs in at least the third or fourth of the eight levels. Others are not familiar with this qualification at all. The strength of the German dual system is not apparent to people unless they have experienced it for themselves.
In our European teaching and learning workshop, which is based on the principle of subsidiarity, the employment and vocational policy dimensions will be considerably strengthened in education and training. Together we must and will achieve an ambitious goal: to incorporate a quality standard, the EQF, in certificates and diplomas by 2010.
on behalf of the PSE Group. - (FR) Mr President, first I would like to thank and congratulate the rapporteur for his excellent consultation on this recommendation on the European Qualifications Framework. I would also like to thank the Commission and the Council for listening and being available to everyone.
In the EQF we have a tool that serves the mobility of European citizens, whether as part of training pathways or as part of professional mobility. Free movement of persons, which is written into our Treaties, is still hindered by citizens' difficulties in having the qualifications obtained in their country of origin recognised throughout the EU. These qualifications, which are awarded by each Member States, according to its own procedures and systems, come under the sovereignty of each Member State and the EQF respects this.
However, qualifications increasingly need to be used outside the country in which they were awarded, something we wish to encourage out of respect for the value that the diploma or other qualification gives to its holder. We therefore need a tool for comparing and especially for converting qualifications from one Member State to another. This is a particularly necessary and sensitive issue for professional qualifications. That is why the Committee on Employment and Social Affairs was keen to incorporate professional qualifications into the EQF. This has been done and we are glad.
Employees and companies are increasingly mobile in the European job market. However, employees and employers therefore need guarantees, in all Member States, concerning those things that measure the competence and value of a worker, namely their professional qualifications, regardless of how they were acquired.
Commissioner, I would, however, like to underline one other point. At the moment the EQF is a nice but empty shell. For it to exist properly, the diplomas, qualifications and certifications created in each Member State need to be calibrated and registered against references in the European Qualifications Framework. This will constitute a large amount of work for all the Member States, and will require a lot of energy and specialist expertise. The European Commission's support will be essential, as will that of the European agencies - I am thinking in particular of Cedefop. The participation of the social partners will also be essential, at all levels. They must be involved, as the recommendation states, by the Member States and the sectoral dialogue committees at Community level.
Finally, for the EQF to be complete and effective, it will also be necessary for the economic partners, the professional branches, to understand and appropriate it for themselves. This is not only because they award the qualifications that should be included in the EQF, but because companies need benchmarks for classifying their jobs and for recruiting. The EQF rapidly needs to become their common reference framework and I dream of an appropriate deadline by which the EQF will be the reference framework everywhere, even in collective agreements.
First of all, I must commend Mr Mantovani on preparing this very significant document.
The principal aim of this document is to find a way of determining and comparing different qualifications within the labour market and education system.
Without doubt, the European Qualifications Framework (EQF) will have a beneficial impact on the efficiency and flexibility of the EU labour market. More importantly, the EQF would help to reduce discrimination against both immigrants and EU citizens in the workplace.
Unfortunately, both Lithuanians and citizens of other EU countries have difficulty in using their qualifications in other Member States. Very often their qualifications are not recognised by employers or institutions.
People feel discriminated against, because they do not have equal opportunities to compete in the labour market. They often have to accept jobs which pay less and for which they are overqualified. At a meeting with Lithuanian nationals living and working in London, I was made aware of quite a few complaints regarding discrimination in the workplace and difficulties in obtaining the work for which these people are qualified.
It makes them feel like 'second-class' citizens, yet their qualifications and skills are often much higher than those of the citizens of those countries doing the same kind of work. They cannot get the job they want or an adequate salary, simply because their qualifications are not recognised.
To sum up, this document is of great importance to most people. Regretfully, neither the Commission, nor we Members of Parliament, have been able to solve this problem in 22 years.
In 1985 the Council decided to introduce a system to match different countries' professional qualifications. It has not yet yielded any results. Unfortunately, once again, we are in no hurry and are proposing not to introduce it until 2012. Moreover, it is being left to the Member States' discretion.
It is a shame that we are so inefficient. We should learn from our experience.
Mr President, establishing the European Qualifications Framework for lifelong learning is something that is of significance to the Europe of today and of the future. Whether a person will be fulfilled in their personal life and in society depends, after all, on that person's preparation for life and for work. Historical and contemporary determinants have given rise to a need to devote particular attention to people aged 50 and over and to young people from families experiencing economic difficulties, especially in the new Member States. Not all of them can, or should, go abroad in search of work. Conditions need to be created for people to develop in their own environment, in the place where they live. National qualification frameworks should mean an instrument serving to classify qualifications in line with criteria laid down for specific, attainable levels of study. The European Union should support the efforts of Member States both legally and economically. The Union should offer citizens not only the potential for free movement, but also recognition of their occupational qualifications.
on behalf of the Verts/ALE Group. - (DE) Mr President, first of all, thank you very much to Mario Mantovani, who followed the footsteps of his neighbour on the bench in this question.
We have before us the result, which will require educational authorities in the Member States to use this shared framework as a translation device and a reference point. There is plenty of room for more pressure to be applied for greater transparency, better comparability and thus equality and recognition of different qualifications within the EU.
I particularly welcome the fact that vocational training is specifically mentioned alongside general education, and given equal status, and that not only formal diplomas will be measured against the standard but also informal skills that people gain in the workplace or at home.
Tricks are often used to make access to the labour market more difficult. Not infrequently, educational authorities, vocational boards and professional associations attempt to resist competition from outside by being reluctant to recognise tertiary and vocational education qualifications gained elsewhere, for reasons of form. In 2010 that will be a thing of the past.
on behalf of the IND/DEM Group. - Mr President, 'encouraging lifelong learning' sounds fine, does it not, with the EU working openly for the good of people and for employment?
Only this morning, Mr Barroso said that he did not like opt-outs, but was in favour of compromises to respect diversity. Those are fine words, but here we are with yet another attempt to bulldoze wonderful diversity into a common, harmonised, featureless landscape.
Now it is the turn of education, broadly speaking. However, education is not within EU competence! It is only covered by proposals under Articles 149 and 150 of the Treaty. So this is also an attempt to smuggle in a competence by the back door. If the EU wishes to assume competence over education, let it do so honestly, go through the usual channels and employ the transparency we hear so much about.
Following the model of the Bergen Framework, setting up the EUROPASS diploma and certificate supplements with the European credit transfer system will require a harmonised EQF level. By issuing qualifications at sectoral and regional level, as well as at national level, this EU proposal will ensure an almost complete grip on qualifications. By issuing grades and awarding qualifications it will ensure that the EU bypasses universities and national governments.
The UK Government is in favour of harmonising qualifications. It is preparing for this by placing control of the universities under the Privy Council, ready to hand universities over to the EU. What universities think of this seems to be immaterial.
HMG's true position is revealed by its only objection to this scheme. It does not want the EU logo on the qualification documents. That is because they do not want people to know that education has been handed over to the EU.
Please tell me, why is it that my Government has taken that stance? Why is it in favour of an EU project but wants to keep it from the people? Are other national governments taking the same line? I would not be surprised if they were, because they, too, may wish to keep it from their people that their universities are being used in this way.
You may gather that I do not like this project, but it is not for reasons of national pride in Britain's universities and colleges. No. It is because, as a teacher, I value education and recognise that European countries have universities of which they are justly proud - great centres of learning whose alumni have contributed down the centuries to the arts, literature and science, enriching the lives of people everywhere.
I recognise also that this impetus to civilisation came about because those seats of learning evolved separately and independently, with each developing its own particular flavour and identity.
It is strange, is it not, in an age in which personal identity is being jealously guarded and identity theft is regarded as the crime it is, that some people thoughtlessly seek to destroy the unique identity of the institutions which made them what they are, denying others the education they acquired there?
(EL) Mr President, we should not have been able to debate the proposal to recommend a European Qualifications Framework (EQF) today had not our fellow Member, Mr Mantovani, made good use of the experience of former MEPs working on the subject or collaborated so well with the Commission and the Council. Today we can thus deal with setting up the eight qualification levels covering general education, adult education, vocational education and training, and the three levels of tertiary education qualifications.
In answer to my fellow Member who spoke previously, we stress that Articles 149 and 150 of the Treaty are the right legal basis for the proposed recommendation simply because they allow for lifelong learning. Under no circumstances do we accept that education should be an EU area of responsibility: it remains the preserve of national responsibility. Comparing qualifications within the EQF, however, ignores teaching methods and types of educational establishment. As a result, such a comparison refers only to knowledge, the capacity to understand, and the practical application of knowledge and skills.
Greece and many other states are particularly keen on the optional nature of the EQF. The view has officially been expressed that promoting qualifications league tables has nothing to do with shaping the national educational system or recognising certification for studies. Besides, for non-formal and informal education, because of its diversity and the special circumstances under which it is acquired, automatic certification is not possible, but a mere reference.
We must also bear in mind that the same person can have several qualifications at various levels.
(PT) Mr President, Commissioner, ladies and gentlemen, the European Qualifications Framework for lifelong learning is a decisive document to enable the national and sectoral reference frameworks of qualifications to be compared at European level.
The certification of qualifications obtained is essential to enable progress achieved outside formal education, especially in working life, to be integrated with advances achieved in the formal systems. It thus contributes to greater democratisation throughout the EU as regards the management of personal professional careers.
This directive, as moreover one of the amendments proposed and approved in Parliament emphasises, promotes the validation of these qualifications in accordance with the Council conclusions on common European principles for the identification and validation of non-formal and informal learning.
Mr President, this will enable us to advance towards a single European legal framework that aims to be coherent without diminishing the guarantees that in some cases exist already. Ladies and gentlemen, the proposal for a directive that we are discussing will be a decisive tool for greater flexibility on the labour markets, offering a better defence of workers' interests and a better chance of providing quality services. At this point I can only welcome the Portuguese Presidency's efforts in the field of education to move surely and relatively quickly towards approval by Parliament at first reading. It is clear that in these circumstances we should also highlight the work carried out by the rapporteur Mr Mantovani and the shadow rapporteurs, notably Mrs Castex.
In order to be more effective, to derive more benefits from professional and academic mobility in the European area we need to work even more effectively in implementing the European Qualifications Framework and in linking it to the European credit system, and this report promotes a significant advance in that direction. Thus, the proposal for a directive promotes equality of opportunity in the knowledge society we live in, with the aim of better integrating the labour markets of the various Member States, taking account of the rich diversity of the various national systems. It therefore deserves a positive response from us.
(PL) Mr President, transparency and comparability of qualifications acquired in differing circumstances, systems and countries make it easier to evaluate the level of knowledge both of employees and of employers, thus increasing mobility in the labour market. This concerns both regulated professions - doctors, nurses and other medical professions, where qualifications are mutually recognised by EU countries - and other professions. The introduction of the Qualifications Frameworks will give rise to greater social cohesion.
Different treatment should be accorded, however, to artistic educational institutions and professions, where talent and gifts should not be constrained by disciplines, or averaged out, and where the teacher is not objectivised, but continues to be master.
I congratulate the rapporteur.
Member of the Commission. - Mr President, I think this has been an extremely good debate which marks the launch of a very important project, which I think is timely, necessary and, as others have pointed out, is a platform for this and future generations.
It is essential for the working of the single market, it is essential for Europe's social development, it is essential for the ability of Europe's citizens to cope with fast changing economic and labour market change. It is a passport to personal advancement as well as society's integration. It has been a very constructive and harmonious debate - apart, I suppose, from the intervention of one compatriot who allowed his mixture of gross exaggeration and overstatement, tinged with a fair amount of ideological prejudice, totally to misrepresent what is being envisaged and proposed.
This is a recommendation, and is exactly that - it is voluntary. The EQF will not award qualifications: that remains up to countries, universities and other institutions, which remain autonomous. There will be an EQF reference level on qualifications, for example on level 4, but national level will also be on qualification.
So I am glad to be able to welcome this consensus - notwithstanding one individual - in this Parliament and Council behind the EQF legislative proposal, that this is reflected at the national level, where we see a serious momentum in building national qualifications frameworks.
The debate is closed.
At the end of this debate, I would first of all like to thank the interpreters, who chose to stay even though they were not required to.
The vote will take place on Wednesday at 12 noon.
Written statements (Rule 142)
in writing. - (RO) The European reference framework will reduce the complexity of a system with 27 bilateral relations for the recognition of qualifications obtained from academic and professional education. The Bologna Process of creating, by 2010, a European Education Area is thus supplemented by an instrument of recognition of all qualifications that may be obtained in the Union's Member States.
Although 9 out of 10 European Union citizens believe lifelong education is an important instrument for career development, the lack of financial resources leads to big deficiencies in the training required for the current economy. A recent eurobarometer shows that only 58% of the respondents are able to use a computer, and only one half of them declare that they are Internet users. Moreover, over 60% of the citizens cannot use a foreign language in their work. National budgets designated to lifelong education vary from 40% of the total amount used for education in Northern countries to under 10% in the new Member States.
Thus, initiatives such as Grundtvig or Erasmus for Young Entrepreneurs should be extended and doubled by funds that would supplement the insufficient national finances. Moreover, the European reference framework should be supplemented by programmes that would establish veritable European qualifications, recognized over the entire European Union territory.
in writing. - (BG) It is necessary to point out that the informal educational sector is underdeveloped, rather unknown and often isolated from the formal one. The European Qualifications Framework is a key instrument in overcoming this discrepancy and also a tool to re-assess and re-organise the vocational orientation and information system.
The development of the EQF will facilitate the mobility of manpower within the 31 participating countries and promote the involvement of sectoral and industrial organisations from the new EU Member States in the absorption of resources from the European Social Fund allocated for the acquisition of new qualifications or upgrading of the existing ones. The more recent EU Member States like Bulgaria find it important to have the opportunity to exchange good practices and to implement Community pilot programmes.
The development and implementation of the European Credit System for Vocational Education and Training (ECVET) intended to facilitate the accumulation, transfer and recognition of educational results, regardless of where and how they have been scored, is of great importance with a view to the transition periods applied to Bulgaria and Romania. The credit system will foster the free movement and the expansion of the access to the labour market for most of the human resources in the Community, while ensuring reliable basis for comparisons.
I believe that the EQF will give further impetus to the development of this process.
in writing. - (HU) Recognition of citizens' knowledge, skills and competence is indispensable for the European Union's competitiveness and for social cohesion, as well as for individual citizens' mobility. Participation in lifelong learning and access to lifelong learning for all, including the disadvantaged, must be fostered and improved at both national and Community level. Young people, adults, immigrants and manual labourers throughout Europe who have informally acquired skills that have never been recognised must be encouraged to participate in lifelong learning programmes, thus avoiding social and labour-market exclusion of these groups.
To do all this, an important role can be played by a common reference framework that serves as a translation device between different qualification systems and their levels, whether for general and higher education or for vocational education and training. This will increase the transparency, comparability and mobility of citizens' qualifications in different Member States.
The task of the reference framework is to integrate and coordinate national qualifications systems, to ensure non-discrimination, to increase access and progression of qualifications in relation to civil society and the labour market.
In the interests of ending the segregation that exists in education, I support the initiation of measures to provide information and engage in social dialogue.
I also think it is important to recognise informal learning acquired by workers, in order to enable them to change jobs more easily.
The European Union must become a knowledge-based society well prepared to meet the challenges of globalisation. In such a society, citizens of each Member State must adjust to meet the needs of a competitiveness-driven labour market. For this reason, learning will be a fundamental prerequisite for all age groups.
in writing. - The European Qualifications Framework (EQF) for lifelong learning is a good example of the European Union doing what it should be doing in terms of promoting mobility across national borders. Over the years most of us will have made representations on behalf of nationals of our own Member States who find that when they take advantage of the freedom of movement available to them within the EU and actually move to another country they are discriminated against because their qualifications are not properly recognised in their new country of residence. The EQF, by acting as a translation tool for national authorities, will undoubtedly help our constituents to overcome this senseless discrimination. It should also work to the advantage of any Member State to which a person moves, as it will ensure that an accurate assessment may be made of that individual's qualifications.